Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 10-14-21 and this office action is a final rejection. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0149234 to Mathur et al. in view of U.S. Patent No. 7,819,084 .
Referring to claim 1, Mathur et al. discloses a device for attracting aquatic and marine life comprising, a head – at 40, coupled to a supply line – the line between the tank and item 40 as seen in figure 3, to provide gas to the head – see figure 3, and an agitator – at 31,32, coupled to the head – see via 30 in figure 3, the agitator configured to output the gas into a body of water – see at 31,32 in figure 3, to establish a flow of gas into the body of water and cause a disturbance in the body of water in a manner that attracts desired species of aquatic and marine life – see figure 3 and paragraph [0048]. Mathur et al. does not disclose a controller configured to operate one or more parameter of the agitator and/or head to stir up the water and simulate sounds and/or vibrations within a predetermined range that simulates a fish attractant event to attract aquatic and marine life, the one or more parameter includes a flow rate and a flow variation, a spacing of pauses, and a duration of pauses of the flow of gas. Reusche et al. does disclose a controller configured to operate one or more parameter of the agitator and/or head to stir up the water and simulate sounds and/or vibrations within a predetermined range that simulates a fish attractant event to attract aquatic and marine life – see the switch and timer detailed in column 6 lines 47-67 and figure 23, the one or more parameter includes a flow rate, an amplitude, a flow variation, a spacing of pauses, and a duration of pauses of the flow of gas and/or liquid – see the timer in column 6 lines 47-67 which would provide for spacing of pauses, duration of pauses and flow variation. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. and add the controller and sound/vibration simulation of Reusche et al., so as to more effectively attract animals to the device as desired. Mathur et al. as modified by Reusche et al. does not disclose the agitator is configured to float at 
Referring to claim 2, Mathur et al. as modified by Reusche et al. and Tannahill et al. further discloses the actuator includes at least one arm – at 31,32, having at least one opening to output the gas into the body of water – see figure 3 of Mathur et al.
Referring to claim 3, Mathur et al. as modified by Reusche et al. and Tannahill et al. further discloses the actuator includes a plurality of arms – at 31,32, having a plurality of openings to output the gas into the body of water – see figure 3 of Mathur et al.
Referring to claim 4, Mathur et al. as modified by Reusche et al. and Tannahill et al. further discloses the plurality of arms – at 31,32, are automatically spread open when the gas is discharged through the plurality of openings in the arms – see figure 3 of Mathur et al. where the supplying of gas will pressurize the arms so that they can be capable of spreading open.

Referring to claim 6, Mathur et al. as modified by Reusche et al. and Tannahill et al. does not disclose the plurality of arms are different length from one another. However, it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Reusche et al. and Tannahill et al. and have the arms formed of different lengths as claimed, so as to yield the predictable result of allowing the arms to be used in different configurations and orientations based on the locations and conditions in which the device is used.
Referring to claim 7, Mathur et al. as modified by Reusche et al. and Tannahill et al. further discloses a manifold on at least one end of the plurality of arms – see connection of 40 to 500-504 and 30 in figure 3 of Mathur et al.
Referring to claim 8, Mathur et al. as modified by Reusche et al. and Tannahill et al. further discloses a manifold on each end of the plurality of arms – see connection of 40 to 500-504 and 30 in figure 3 of Mathur et al.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. as modified by Reusche et al. and Tannahill et al. as applied to claims 1 or 3 above, and further in view of U.S. Patent Application Publication No. 2007/0014680 to Gifford et al.
Referring to claim 9, Mathur et al. as modified by Reusche et al. and Tannahill et al. does not disclose a weight on one end of the plurality of arms. Gifford et al. does disclose a weight – at 46, on one end of the plurality of arms – at 39 – see figure 8. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Reusche et al. and Tannahill et al. and add the weight of Gifford et al., so as to yield the predictable result of positioning the arm at a desired depth in a body of water as desired.
Referring to claim 10, Mathur et al. as modified by Reusche et al. and Tannahill et al. does not disclose a vibrating element in association with the agitator. Gifford et al. does disclose a vibrating element – at 37,47, in association with the agitator – at 26 – see figure 9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Reusche et al. and Tannahill et al. and add the vibrating element of Gifford et al., so as to yield the predictable result of making the device attractive to aquatic animals during use. 
Claims 11-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. in view of U.S. Patent Application Publication No. 2014/0311416 to Stiles et al. and further in view of Tannahill et al.
Referring to claims 11 and 19, Mathur et al. discloses a device for attracting aquatic and marine life comprising, a head – at 40, coupled to a supply line – the line between the tank and item 40 as seen in figure 3, to provide gas and/or liquid to the head – see figure 3, and an agitator – at 31,32, coupled to the head – see via 30 in figure 3, the agitator configured to output the gas and/or liquid into a body of water – see at 31,32 in figure 3, and cause a disturbance in the body of water in a manner that attracts desired species of aquatic and marine life – see figure 3 and paragraph [0048]. Specific to claim 11, Mathur et al. further discloses the agitator includes a plurality of arms – at 31,32, having a plurality of openings to output the gas and/or liquid into the body of water – see figure 3. Mathur et al. does not disclose a controller configured to control at least one of a flow rate, an amplitude, a flow variation, a spacing of pauses, and a duration of pauses of gas flow in the agitator to stir up the water and simulate a fish attractant event to attract an aquatic and marine life. Stiles et al. does disclose a controller – at 116,316, configured to 
Referring to claim 12, Mathur et al. as modified by Stiles et al. and Tannahill et al. further discloses the plurality of arms – at 31,32, are automatically spread open when the gas/air is discharged through the plurality of openings in the arms – see figure 3 of Mathur et al. where the supplying of gas will pressurize the arms so that they can be capable of spreading open.
Referring to claim 13, Mathur et al. as modified by Stiles et al. and Tannahill et al. does not disclose the plurality of arms are different length from one another. However, it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by 
Referring to claim 14, Mathur et al. as modified by Stiles et al. and Tannahill et al. further discloses the plurality of arms are substantially the same length – see at 31,32 in figure 3 of Mathur et al.
Referring to claim 15, Mathur et al. as modified by Stiles et al. and Tannahill et al. further discloses a manifold on at least one end of the plurality of arms – see connection of 40 to 500-504 and 30 in figure 3 of Mathur et al.
Referring to claim 16, Mathur et al. as modified by Stiles et al. and Tannahill et al. further discloses a manifold on each end of the plurality of arms – see connection of 40 to 500-504 and 30 in figure 3 of Mathur et al.
Referring to claim 20, Mathur et al. as modified by Stiles et al. and Tannahill et al. further discloses output of the agitator is controllable as to amplitude of the disturbance, period of the disturbance, interval of the disturbance, pauses in the disturbance, and duration of the disturbance – see at 701 and paragraphs [0050] thru [0052] of Mathur et al. detailing control of the device to at least control duration of operation and on/off operation at least controlling interval and pauses of operation. Mathur et al. as modified by Stiles et al. and Tannahill et al. does not disclose the agitator is controlled as to amplitude of disturbance and period of disturbance. However, it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Stiles et al. and Tannahill et al. and add the agitator controlled as to the amplitude and period of disturbance, so as to yield the predictable result of . 
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. as modified by Stiles et al. and Tannahill et al. as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2007/0014680 to Gifford et al.
Referring to claim 17, Mathur et al. as modified by Stiles et al. and Tannahill et al. does not disclose a weight on one end of the plurality of arms. Gifford et al. does disclose a weight – at 46, on one end of the plurality of arms – at 39 – see figure 8. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Stiles et al. and Tannahill et al. and add the weight of Gifford et al., so as to yield the predictable result of positioning the arm at a desired depth in a body of water as desired.
Referring to claim 18, Mathur et al. as modified by Stiles et al. and Tannahill et al. does not disclose a vibrating element in association with the agitator. Gifford et al. does disclose a vibrating element – at 37,47, in association with the agitator – at 26 – see figure 9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Stiles et al. and Tannahill et al. and add the vibrating element of Gifford et al., so as to yield the predictable result of making the device attractive to aquatic animals during use.

Response to Arguments

3.	Regarding the prior art rejections of claims 1-20, applicant’s claim amendments and remarks/arguments dated 10-14-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 7-28-21. However, applicant’s claim amendments dated 10-14-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643